                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )                    No. 3:19-CR-98-TAV-HBG
                                                  )
NATHANIEL MARTINEZ LOPEZ, and                     )
JENNELLE SALCEDO,                                 )
                                                  )
                               Defendants.        )


                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. The parties case came before the Court for an evidentiary hearing on the

Defendants’ Joint Motion to Suppress [Doc. 24], filed on October 16, 2019. Assistant United

States Attorney Alan Scott Kirk participated on behalf of the Government. Assistant Federal

Defender Bobby E. Hutson, Jr., represented Defendant Nathaniel Martinez Lopez, who was also

present. Attorney Christopher Rodgers represented Defendant Jennelle Salcedo, who participated

by telephone.

       At the conclusion of the hearing, Mr. Hutson said the Defendants would like to file a post-

hearing brief, once they have had a chance to obtain a transcript of the evidentiary hearing. The

Court set a briefing deadline of March 27, 2020, for the Defendants and a deadline of April 10,

2020, for the Government’s responding brief. The Court observed that post-hearing briefing will

require a continuance of the May 12 trial date, in order to permit a ruling on the suppression motion
before trial. Defense counsel agreed with the need for a continuance. The parties agreed on a new

trial date of August 4, 2020.

       The Court takes defense counsels’ request for a post-hearing briefing schedule and their

agreement with its effect on the trial date to be an oral motion to continue the trial. The Court

finds the Defendants’ joint, oral motion to continue the trial to be unopposed and well taken and

that the ends of justice served by continuing the trial outweigh the interest of the Defendants and

the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The trial was previously continued to

permit litigation of the Defendants’ Joint Motion to Suppress, after counsel for Defendant Salcedo

concluded a lengthy criminal trial in another case. See 18 U.S.C. § 3161(h)(1)(D). The Court

conducted an evidentiary hearing on the suppression motion on February 19, 2020. At the

conclusion of that hearing, the Court set a post-hearing briefing schedule that concludes on April

10, 2020. Once the post-hearing briefs are filed, the undersigned will need time to prepare a report

and recommendation, the parties will need time to file any objections, and the District Judge will

need time to rule on the suppression motion in light of the report and any objections. See 18 U.S.C.

§ 3161(h)(1)(H). Finally, counsel will need time to prepare the case for trial, after receiving a

ruling on the suppression motion. Accordingly, the Court finds that a trial continuance is

warranted for counsel to have the reasonable time necessary to prepare for trial, despite their use

of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       The unopposed, oral motion to continue the trial is GRANTED, and the trial of this matter

is reset to August 4, 2020. The Court finds that all the time between the evidentiary hearing on

February 19, 2020, and the new trial date of August 4, 2020, is fully excludable time under the

Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), & -


                                                 2
(7)(A)-(B). Regarding other scheduling in this case, the Defendants’ deadline for filing their post-

hearing brief is March 27, 2020. The government’s deadline for filing its responding post-hearing

brief is April 10, 2020. The parties are to appear before the undersigned for a final pretrial

conference on July 20, 2020, at 11:00 a.m. This date will also be the new deadline for filing a

plea agreement in the record, providing reciprocal discovery, and filing motions in limine.

Requests for special jury instructions shall be filed no later than July 24, 2020, and shall be

supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

          (1) The Defendants’ joint, oral motion to continue the trial is
              GRANTED;

          (2) The trial of this case is reset to commence on August 4, 2020, at
              9:00 a.m., before the Honorable Thomas A. Varlan, United States
              District Judge;

          (3) All time between the February 19, 2020 evidentiary hearing and
              the new trial date of August 4, 2020, is fully excludable time under
              the Speedy Trial Act for the reasons set forth herein;

          (4) The Court will hold a final pretrial conference on July 20, 2020, at
              11:00 a.m. This date is also the new deadline for filing a plea
              agreement in the record, providing reciprocal discovery, and filing
              motions in limine; and

          (5) The parties must file requests for special jury instructions, supported
              by citations to authority pursuant to Local Rule 7.4, by July 24,
              2020.

       IT IS SO ORDERED.
                                              ENTER:



                                              United States Magistrate Judge




                                                 3
